Citation Nr: 0028425	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  91-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a neck tumor.

3.  Entitlement to service connection for a low back 
disorder. 

4.  Entitlement to service connection for a disorder of both 
ankles.

5.  Entitlement to service connection for pericarditis.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for chronic headaches.

8.  Entitlement to service connection for chronic ear 
infection as secondary to human immunodeficiency virus (HIV).

9.  Entitlement to service connection for post-herpetic 
neuralgia as secondary to HIV.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of both knees.

11.  Entitlement to an original rating in excess of 30 
percent for HIV.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant had active military service from June 1974 to 
June 1976 and from November 1976 to December 1987.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Board in September 1992 and 
November 1997 remanded the issue of an increased rating for 
HIV for further development.

The following issues are discussed further in the remand 
portion of this decision: entitlement to service connection 
for chronic ear infection as secondary to HIV, entitlement to 
service connection for hemorrhoids, entitlement to service 
connection for post-herpetic neuralgia as secondary to HIV 
and entitlement to an original rating in excess of 30 percent 
for HIV.



FINDINGS OF FACT

1.  There is no competent evidence of record to support a 
nexus to service for the veteran's hypertension.

2.  There is no competent evidence of record to support a 
nexus to service for a neck tumor, which is diagnosed as a 
lipoma.

3.  There is no competent evidence of record to support a 
nexus to service for a low back disorder currently diagnosed 
as mechanical low back pain. 

4.  There is no current diagnosis of a disability of the 
ankles.

5.  There is no current diagnosis of any residuals of the 
pericarditis treated in military service.

6.  There is currently no diagnosis of a chronic headache 
disorder.

7.  There is competent medical evidence of record that 
supports the claim of entitlement to service connection for 
post-herpetic neuralgia as secondary to HIV.

8.  The veteran did not bring a timely appeal from a RO 
decision in August 1995 that denied service connection for a 
disability of both knees.

9.  The evidence regarding a disability of both knees 
received since the August 1995 RO decision is essentially 
cumulative of evidence previously submitted.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for a neck 
tumor is not well grounded.  38 U.S.C.A. § (West 1991).

3.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § (West 
1991). 

4.  The claim of entitlement to service connection for a 
disorder of both ankles is not well grounded.  38 U.S.C.A. 
§ (West 1991).

5. The claim of entitlement to service connection for 
pericarditis is not well grounded.  38 U.S.C.A. § (West 
1991).

6.  The claim of entitlement to service connection for 
chronic headaches is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

7.  The claim of entitlement to service connection for post-
herpetic neuralgia as secondary to HIV is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

8.  The evidence regarding service connection for a 
disability of the knees received since the final RO decision 
in August 1995 is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for hypertension, 
cardiovascular-renal disease, endocarditis or myocarditis, or 
malignant tumor although not otherwise established as 
incurred in service if manifested to a compensable degree 
within 1 year from the date of separation from service 
provided the period of service and rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 C.F.R. § 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Therefore the Board must reject the representative's argument 
for further development of the claims for service connection 
adjudicated on that basis.  These claims are not well 
grounded and the Board has denied them on that basis unlike 
the RO, which apparently considered the claims for 
hypertension, a neck tumor, disorders of both ankles and the 
low back on the merits.  However this accorded those claims 
more consideration than warranted under the circumstances.  
Thus there is no prejudice to the veteran by the Board's 
determination.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Meyer v. Brown, 
9 Vet. App. 425, 431-32 (1996).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  The burden placed upon a claimant to establish a 
well grounded claim is a uniquely low one.  Hensley v. West, 
212 F.3d 1255 (Fed. Cir. 2000).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(2000) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Regarding hypertension, the medical records relating to his 
military service, VA medical records through 1995 and 
military examinations in 1991 and 1992 are unremarkable.  He 
filed a claim with VA in 1997 and a VA examination in 1997 
showed hypertension.  He claimed it appeared with treatment 
for pericarditis in service in his letter of October 1999.  
However, the record does not include any competent medical 
nexus evidence that links current hypertension to his 
military service.  In view of the records, the Board finds 
the claim is not well grounded.

Concerning a claimed neck tumor, a review of the medical 
records in service and those after service shows a diagnosis 
of lipoma in a VA outpatient record late in 1989, about two 
years after service.  At the time the veteran complained of 
lump on the back of the neck.  He complained of this on VA 
examination in 1990 and in correspondence of 1990.  Benign 
lipoma was reported on VA examination in 1997 and records 
from Tulane Medical Center show a gigantic lipoma was removed 
in 1997.  Apparently the veteran gave a 10-year history.  He 
claimed service connection in 1997 and said in an October 
1999 letter that he was seen in service.  Again there is no 
competent nexus evidence, that is, medical nexus evidence 
linking a lipoma of the posterior neck to service.

Regarding a low back disorder, the record shows that he 
abandoned a VA in 1976 for back trouble when he failed to 
report for examination.  Service medical examination history 
in November 1976 showed no elaboration for the reported 
recurrent back pain.  History of occasional back pain with 
heavy lifting was mentioned in February 1987.  In September 
1987 his complaints included back pain but there was an 
unremarkable examination report.  VA examination in 1990 
shows low back pain complained of but an unremarkable 
physical examination.  He also complained of it in a 1990 
letter to RO.  VA outpatient reports in 1990 mention low back 
pain complaints of one year.  His 1991 statement said it was 
related to a fall aboard a ship in military service.  VA 
examination in 1992 was unremarkable and a military 
examination report in 1992 noted two years of off and on low 
back pain that he attributed to old injury in late 1970's.  
The impression of mechanical back pain was given on a VA 
examination in 1995 that also showed an unremarkable x-ray of 
the lumbar spine.  Once again, there is a current diagnosis 
of mechanical low back pain but there is no competent medical 
evidence to establish a nexus to service.

The evidence does not serve to well ground a claim for a 
disorder of both ankles.
For example, the public health service medical records during 
service show a right ankle x-ray in 1977 was read as normal.  
Other service records show residual left ankle sprain 
reported for an October 1981 complaint of post jogging pain.  
X-ray in early 1982 was read as showing a normal left ankle.  
In a July 1987 medical history he complained of ankle ache 
after injuries.  However there is no reference regarding the 
ankles in VA or military medical records through the early 
1990's.  

He filed a claim for service connection with VA in March 
1995.  The RO denied the claim in August 1995 and notified 
him.  His notice of disagreement was filed in July 1996.  A 
statement of the case was issued in December 1996.  A 
substantive appeal was received in May 1997 and the RO in 
August 1998 advised him it was not timely.  Rating decisions 
in late 1998 denied claim without regard to finality.  He 
disagreed in October 1999 and timely appealed after the 
January 2000 statement of the case which did not advise him 
of any prior unappealed rating on this issue.  Although the 
issue of finality is obvious, the record does not show a 
diagnosis of a chronic ankle disorder of either ankle 
currently or at any time previously.  Thus the claim is not 
well grounded since a crucial element of a currently 
diagnosed disability is not shown.  

Regarding pericarditis, the record of treatment during 
service showed pericarditis and first degree AV block in 
1977.  A medical board at the time found pericarditis without 
proven effusion on echocardiogram.  Records in 1978 report 
undetermined etiology for complained of chest pain and 
mention pericarditis, resolved.  Public Health Service 
records in 1978 show no evidence of cardiac disease and chest 
pain felt not to be of cardiac origin.  A physical evaluation 
board early in 1978 found him fit for duty but late in 1978 
recommended a finding of unfit for duty on account of 
inactive rheumatic heart disease.  A military physical review 
council in 1979 did not concur and found him fit for duty.  A 
1979 cardiology review shows probable viral pericarditis with 
post pericarditis chest pain.  However, a September 1980 
examination found functional murmur and no complications or 
sequelae of pericarditis.  A March 1985 examination was 
unremarkable and noted a history of pericarditis without 
sequelae.  During service Tulane Medical Center records in 
1986 note a normal electrocardiogram and a history of 
pericarditis seven years previously.  The medical member of a 
military physical evaluation board in late 1987 said the AV 
block was a normal variant.  Pericarditis was not listed as a 
disability on the board report. 

VA examination in 1988 reported a normal electrocardiogram 
notes history of pericarditis and AV block.  He claimed in 
1990 that he had a heart murmur and AV block from 
pericarditis.  However, VA examinations in 1990, 1992 and 
1995 unremarkable.  Further, military examination in 1992 
reported a normal electrocardiogram and that an exercise 
stress test was without symptoms in concluding there was no 
evidence of cardiac pathology.  Charity Hospital records in 
1993 note pericarditis by history but were otherwise 
unremarkable.  VA examination in 1997 noted nothing now 
regarding the pericarditis and the diagnosis was history of 
pericarditis.  He filed a claim with VA for rheumatic heart 
disease in 1997.  The Tulane medical records in 1997 show a 
normal electrocardiogram with normal sinus rhythm.  
Pericarditis unlike myocarditis or endocarditis is not a 
chronic disorder by statute or regulation.  He does not have 
a diagnosis of any cardiology manifestations linked to the 
pericarditis and the specifically claimed rheumatic heart 
disease is not shown.  Thus the Board finds no current 
evidence of disability to warrant further consideration of 
service connection.  See, for example, Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997). 

Regarding a chronic headache disability, the record of 
treatment during service shows in May 1976 a one-year 
headache history, with daily headaches reported after being 
struck in the temple two months earlier.  The assessment was 
frontal headaches of unknown origin.  Follow up reports note 
probable tension headaches.  Medical examination at the time 
noted a history of frequent headaches and a negative clinical 
evaluation was reported.  An August 1976 examination noted 
history of headaches with upper respiratory infection.  The 
appellant abandoned his VA claim for headaches in 1976 when 
he did not report for an examination.

Military records show a November 1976 examination report that 
had no elaboration regarding a reported history of headaches.  
X-ray in 1977 was reported as negative but the request noted 
he was hit in the nose a year previously.  Public Health 
Service records in 1977 report he was doing well except for 
headaches and show no diagnosis of a headache disorder.  
Headaches with upper respiratory infection are reported in 
1983.  There was no reference to headaches on a medical 
examination in 1985.  In April 1987 it was reported that he 
had headaches with depression.  Thereafter the record of 
treatment does not mention headaches until late 1990 when he 
reported twice week headaches.  The assessment was headaches 
of undetermined etiology.  VA outpatient reports in 1992 and 
1993 show the complaint of severe headaches due to pain in 
the back of the head.  Charity Hospital records in 1993 note 
history of head trauma in service and post-traumatic 
headaches.  A VA examination in 1995 was unremarkable and on 
reexamination in 1997 there was a reference to headaches 
secondary to post-herpetic neuralgia.  There was no diagnosis 
of a chronic headache disorder on VA examination in 1998.   
The veteran may have headaches on occasion from other 
disorders, but the record does not show a diagnosis of 
chronic headaches linked to service that could serve as an 
independently ratable disability he seeks.  The veteran 
should also understand that in medical records a self 
reported history unenhanced by additional comment does not 
constitute competent medical evidence.  See Grover v. West, 
12 Vet. App. 109, 112 (1999), affirming LeShore v. Brown, 8 
Vet. App. 406 (1995).  

The situation is different with respect to the matter of 
service connection for post-herpetic neuralgia.  Service 
records show that on examination in 1987 a possible history 
of herpes was reported.  Fever blisters on the chin late in 
1987 were diagnosed as dermatitis.  As noted, the veteran is 
service-connected for HIV.  The claim for post-herpetic 
neuralgia is a recent one and he has supplemented the record 
with medical journal material.  VA medical records in 1996 
and 1997 report HIV and post-herpetic neuralgia.  Most 
significant is a VA examiner's opinion in 1998 that post-
herpetic neuralgia was possibly related to HIV.  The examiner 
said that he had no knowledge of an increased incidence or 
severity of post-herpetic neuralgia in HIV but that herpetic 
infections were more common in HIV.  The Board finds this 
opinion sufficient to well ground the claim.  See for example 
Molloy v. Brown, 9 Vet. App. 513 (1996).  However, in the 
remand that follows this decision, the Board will discuss the 
additional development deemed necessary for adjudication of 
this claim on the merits.

Turning to the matter of service connection for a disability 
of the knees, when a claim is finally denied by the RO, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  When a claimant seeks to reopen a 
finally denied claim, the Board must review all of the 
evidence submitted since that action to determine whether the 
claim should be reopened and readjudicated on a de novo 
basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  The 1995 RO decision is the pertinent rating 
determination.

Review of the RO's findings in the 1995 decision shows, in 
essence, that it found no competent medical evidence of a 
claimed disability of the ankles.  The RO noted in its 
decision that the medical findings in service and thereafter.  
In the case at hand, the Board finds that new and material 
evidence has not been submitted to warrant reopening the 
veteran's claim for service connection.  The additional 
evidence that includes no relevant medical evidence does not 
change the specified basis of the RO's 1995 denial.  The 
evidence received since the 1995 decision is essentially 
cumulative of earlier evidence.  There is no evidence of a 
disability of either ankle currently and such was not 
previously shown.  There is nothing pertinent supplementing 
the record.

In summary, the relevant evidence showed a reference in mid 
1987 to joint pain including the knees.  The referenced left 
knee pain in late 1987 was found with a full range of motion 
and was assessed as knee strain.  VA records show a reference 
to the left knee late in 1989 without findings.  Knee pain 
was complained of in 1990 outpatient reports and on 
examination in 1990 but the examiners did not report any knee 
disorder.  Military examination in the early 1990's and VA 
examination in 1995 were unremarkable for a disability of 
either knee.  

The RO in August 1995 denied service connection for the knees 
and issued written notice to the veteran.  He disagreed in 
July 1996 and added contemporaneous VA records showing a 
history of knee pain reported since a fall in 1976, normal x-
ray and diagnosis of bilateral chondromalacia patella.  The 
RO issued a statement of the case in December 1996 and his 
appeal was received in May 1997.  VA informed him by letter 
in June 1998 that the appeal was not timely after the 
reference to timeliness of appeal in the Board remand.  He 
then provided duplicate service medical records that 
mentioned knee pain complaints.  

Under the current standard of review, VA must first determine 
whether the veteran has submitted new and material evidence 
under section 3.156 to reopen the claim.  The additional 
evidence is cumulative, thereby failing the first test.  The 
additional evidence added to the record since the 1995 
decision, viewed liberally, adds noting significant regarding 
the ankles to previously reviewed evidence.  Thus, the Board 
finds that the additional evidence viewed with that 
previously of record is not new and material evidence as 
defined by the regulation.  It does not bear directly and 
substantially upon the issue at hand, and being duplicative 
or cumulative, it is not significant and need not be 
considered in order to decide the merits of the claim fairly.  
38 C.F.R. § 3.156(a).  As new and material evidence has not 
been submitted to reopen the veteran's claim for service 
connection, the first element has not been satisfied.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996). 



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a neck tumor is denied.

Entitlement to service connection for a low back disorder is 
denied. 

Entitlement to service connection for a disorder of both 
ankles is denied.

Entitlement to service connection for pericarditis is denied.

Entitlement to service connection for chronic headaches is 
denied.

The veteran having submitted a well grounded claim of 
entitlement to service connection for post-herpetic neuralgia 
as secondary to HIV, the appeal is allowed to this extent 
only.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a disability 
of both knees, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Because the claim of entitlement to service connection for 
post-herpetic neuralgia as secondary to HIV is well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The claim well grounded on one theory, secondary 
service connection, is also considered to be well grounded on 
the theories of direct incurrence or secondary to HIV based 
on aggravation.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000).

The Board observes that the service medical records include 
references to possible herpes infection.  Regarding 
entitlement to chronic ear infection as secondary to HIV and 
entitlement to service connection for hemorrhoids, VA is on 
notice of the possible existence of medical evidence that is 
necessary for an informed determination.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran apparently 
received treatment and was advised by physicians regarding a 
connection between these disorders and HIV.  This would be 
significant evidence and necessary for an informed 
determination.  

Regarding an increased original rating for HIV, the Board 
observes that the complete report of a May 1998 VA infectious 
disease examination is not on file.  Apparently the 
disability was rated based on the examiner's summary, which 
is of record.  The Board is unable to determine whether the 
examiner reviewed the claims file or relied solely on history 
the veteran provided.  The Board is unable to determine if 
all remand instructions were followed.  Further, the 
examiner's summary is unclear as to whether post-herpetic 
neuralgia would be considered an opportunistic infection.  
And, with the intertwined service connection claim being 
remanded, the Board is unable to address the original rating 
issue at this time.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (2000).  The 
Court has held that the duty to assist a veteran includes 
conducting a thorough 
medical examination so that the evaluation of a claimed 
disability will be a fully informed one.  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded to the RO for the 
following actions:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he should be asked to 
identify the names, dates, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him since service for herpes, 
hemorrhoids or chronic ear infections and 
recently for HIV.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified by the veteran whose records 
have not previously been obtained.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  The veteran should be 
asked to identify the physician(s) who 
informed him that chronic or recurring 
hemorrhoids and ear infections would 
likely occur as a result of his HIV 
disability.   

3.  The RO should request a complete 
report of the May 1998 VA infectious 
disease examination.  If the examination 
report is not available, that fact should 
be entered in the claims file.  

4.  The RO should arrange for a VA infectious 
disease examination to determine the current 
extent of severity of his HIV and whether 
post-herpetic neuralgia is linked to his HIV 
or military service.  Any special studies 
indicated in order to provide an evaluation 
that assesses the relevant rating criteria 
should be conducted.  The claims file, the 
rating criteria for evaluating HIV and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated by the 
examiner in this regard.   The examiner 
should record pertinent medical complaints, 
symptoms, and clinical findings, that pertain 
to the presence or absence, and, if present, 
the extent, of each of the factors provided 
in the rating criteria for the current and 
higher ratings, and comment on the extent of 
the functional limitations caused by the 
disability.  The examiner should provide the 
rationale for all opinions or conclusions 
expressed. 

The examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that post-herpetic neuralgia is 
causally related to the veteran's HIV or the 
herpetic disorder mentioned in service 
medical records.  If not, the examiner should 
opine as to whether it is at least as likely 
as not that the veterans post-herpetic 
neuralgia was aggravated as a result of his 
HIV.  The rationale for all conclusions and 
opinions expressed should be provided.  Any 
consultations with other specialists deemed 
necessary for a comprehensive evaluation 
should be obtained.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims for service 
connection for post-herpetic neuralgia, 
chronic ear infections and hemorrhoids 
and an increase in the original rating 
for HIV.  

If any benefit requested is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	Mark J. Swiatek
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



